SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO. 1 SCHEDULE TO (Rule13e-4) Tender Offer Statement Under Section14(d)(1) or 13(e)(1) of the Securities Exchange Act of 1934 Infinera Corporation (Name of Subject Company (Issuer) and Filing Person (Offeror)) Options to Purchase Common Stock, $0.001 par value (Title of Class of Securities) 45667G103 (CUSIP Number of Class of Securities’ Underlying Common Stock) Michael O. McCarthy III, Esq. Infinera Corporation 169 Java Drive Sunnyvale, CA 94089 (408) 572-5200 (Name, address and telephone numbers of person authorized to receive notices and communications on behalf of filing persons) Copies to: Kenton J. King, Esq. Joseph M. Yaffe, Esq. Skadden, Arps, Slate, Meagher & Flom LLP 525 University Avenue – Suite 1100 Palo Alto, CA94301 (650) 470-4500 CALCULATION OF FILING FEE Transaction Valuation* Amount of Filing Fee $50,929,629 $3,631.28 * Estimated solely for purposes of determining the filing fee.This amount assumes that options to purchase 5,265,300 shares of common stock of Infinera Corporation having an aggregate value of $ 50,929,629 as of January 25,2010 will be exchanged or cancelled pursuant to this offer.The aggregate value of such securities was calculated based on the Black-Scholes option pricing model.The amount of the filing fee, calculated in accordance with Rule 0-11(b) of the Securities Exchange Act of 1934, as amended, equals $71.30 for each $1,000,000 of the value of this transaction. x Check the box if any part of the fee is offset as provided by Rule0-11(a)(2) and identify the filing with which the offsetting fee was previously paid.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: $3,631.28 Form or Registration No.: Schedule TO (File No. 005-83483) Filing party: Infinera Corporation Date filed: January 25, 2010 o Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. Check the appropriate boxes below to designate any transactions to which the statement relates: o third party tender offer subject to Rule14d-1. x issuer tender offer subject to Rule13e-4. o going-private transaction subject to Rule13e-3. o amendment to Schedule13D under Rule13d-2 . Check the following box if the filing is a final amendment reporting the results of the tender offer: o This Amendment No. 1 (this “Amendment No. 1”) amends and supplements the Tender Offer Statement on Schedule TO (the “Schedule TO”) filed on January 25, 2010 with the Securities and Exchange Commission (the “SEC”) relating to an offer (the “Offer”) by Infinera Corporation, a Delaware corporation (“Infinera” or the “Company”), to exchange certain options to purchase up to an aggregate of 5,265,300 shares of the Company’s common stock, par value $0.001 per share, whether vested or unvested, with an exercise price per share at or above $8.16 with a grant date prior to January 25, 2009 outstanding under the Company’s 2007 Equity Incentive Plan (the “Eligible Awards”). These Eligible Awards may be exchanged, in the case of Senior Officers (as defined in the Offer to Exchange), for options, and in the case of all other employees, for Restricted Stock Units (“RSUs”) upon the terms and subject to the conditions set forth in (i) the Offer to Exchange Certain Outstanding Options to Purchase Common Stock for New Awards dated January 25, 2010 (the “Offer to Exchange”), attached to the Schedule TO as Exhibit (a)(1)(A), (ii) the E-Mail to All Eligible Employees from Thomas J.
